Citation Nr: 0033465	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-28 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for bilateral 
defective vision.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Clayte Binion, III, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

The veteran and Ms. C.



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service for a period of less than 90 
days from November 1, 1942 to January 15, 1943.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that no new and material evidence sufficient to 
reopen a claim for service connection for bilateral defective 
vision had been submitted, and which denied entitlement to 
service connection for headaches.  In January 1995, the 
veteran designated Clayte Binion, Attorney-at-Law, as his 
authorized representative, thereby revoking his designation 
of Disabled American Veterans as his representative.  See 
38 C.F.R. §§ 20.601, 20.603, 20.607 (2000).

In May 1987, the veteran filed a claim of entitlement to 
nonservice-connected pension.  In September 1994, the veteran 
indicated that he was seeking a total disability rating based 
on unemployability due to service-connected disabilities.  
Those matters have been neither procedurally prepared nor 
certified for appellate review, and are accordingly referred 
to the RO for appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 ( 1995).

By rating decision dated in September 1999, the RO determined 
that there was no clear and unmistakable error (CUE) in the 
prior September 1943 and February 1944 rating decisions that 
denied entitlement to service connection for defective 
vision.  In the September 1999 rating action, the RO also 
discussed whether there was CUE in the RO's November 1993 and 
August 1994 rating decisions.  However, such rating decisions 
are not final in that the veteran perfected a timely appeal 
to the November 1993 rating decision and has continuously 
pursued that appeal to date.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 3.105(a) (2000).  In any case, the veteran 
did not file a notice of disagreement to such determinations.  
See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2000); See Gallegos 
v. Gober, 14 Vet. App. 50 (2000); see also Moore v. West, 
13 Vet. App. 69 (1999).  Accordingly, such matters are not 
within the Board's jurisdiction at this time and will be 
discussed no further herein.  See 38 U.S.C.A. §§ 7104, 7105 
(West 1991); Marsh v. West, 11 Vet. App. 468 (1998); Garlejo 
v. Brown, 10 Vet. App. 229, 232 (1997).

The matters of entitlement to service connection for 
headaches and service connection for a bilateral eye disorder 
are discussed, in full or in part, in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral defective 
vision in rating decisions issued in September 1943 and 
February 1944, and properly notified the veteran of such 
determinations; he did not appeal.  

2.  The evidence submitted since the September 1943 and 
February 1944 RO rating decisions bears directly 
and substantially upon the issues at hand, is neither 
duplicative nor cumulative, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The September 1943 and February 1944 rating decisions 
that denied service connection for bilateral defective vision 
are final.  Veteran's Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; 
38 C.F.R. § 20.1103 (2000).  

2.  Evidence received since the final September 1943 and 
February 1944 determinations, wherein the RO denied the claim 
of service connection for bilateral defective vision, is new 
and material and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision dated in September 1943 the RO denied 
entitlement to service connection for defective vision upon 
consideration of the veteran's available service records and 
a June/July report of VA examination.  The RO notified the 
veteran of that decision by letter dated in September 1943; 
he did not appeal.  

The November 1942 service entrance examination notes that the 
veteran qualified for limited service due to poor vision.  At 
service entrance his corrected right eye visual acuity was 
20/400 and his corrected left eye visual acuity was 20/40.  
Treatment records from Goodfellow Field Hospital, dated later 
that same month, disclose that the veteran complained of 
having had poor vision all of his life with "floating before 
the eyes."  He reported that he had also had marked and 
relatively continuous headaches.  Right eye vision was 
20/200, uncorrectable, and left eye vision was correctable to 
20/50.  The diagnosis was defective vision, bilateral.  The 
cause of right eye abnormality was stated as a right 
traumatic cataract and severe myopia; the cause of left eye 
problems was "undetermined."  A December 1942 Certificate 
of Disability for Discharge shows that the veteran's vision 
was correctable to 20/200 in the right eye and correctable to 
20/50 in the left eye.  The Certificate notes that defective 
bilateral vision existed prior to service and had been 
present since childhood.

VA hospital records from Dallas, Texas, show that the veteran 
was admitted for evaluation from June 1943 to July 1943.  He 
reported a history of poor vision in the right eye for as 
long as he could remember, and that he had been treated for 
vision loss as well as for severe headaches during service.  
The veteran stated that treatment in November 1942 consisted 
of mydriatic drops placed in his left eye, and that since 
that time he had had pains in his left eye, headaches and 
pains in his neck.  He further complained of floating spots 
in the left eye and occasional pain in the right eye.  On 
examination, his visual acuity in the right eye was 20/nil, 
corrected to 20/counts with fingers at three feet.  Visual 
acuity in the left eye was corrected to 20/35.  The relevant 
diagnoses were:

1.  1713 Tumor, right eye (congenital) 
6/28/43 - Untreated-Unimproved
2.  1120 Vitreous opacities, left eye, 
6/28/43 - Treated-Improved
3.  1096 Pyuria, no disease 6/28/43
4.  0235 Cataract, right eye, 
(congenital) 6/28/43 - Untreated-
Unimproved 
5.  0189 Blindness, right eye, 6/28/43 - 
Untreated-Unimproved
6.  0156 Compound myopic astigmatism, 
6/28/43-Untreated-Unimproved.  

The above hospital report indicates the veteran was 
transferred to the VA Medical Center in Hines, Illinois, for 
treatment in July 1943.  

In February 1944 the RO again denied entitlement to service 
connection for defective vision based on consideration of an 
additional physician's statement and lay statements.  By 
letter dated in November 1943, W.A., M.D., reported that an 
examination in about June 1942, in association with the 
veteran's employment, had revealed normal visual acuity.  By 
letter dated in November 1943, C.K. indicated the veteran was 
"O.K. according to physicians reports" prior to being 
employed from June 20, 1942 to September 30, 1942.  In a 
statement dated in November 1943, C.E. indicated knowing the 
veteran during that period and that it did not appear his 
eyes bothered him.  Other lay individuals stated similar 
knowledge.  The RO notified the veteran of the February 1944 
decision by letter dated in March 1944; he did not appeal.

Subsequently filed in the claims file are clinical records 
showing in-service treatment and evaluation of the eyes in 
November 1942.  Such reflect that the veteran continued to 
complain of poor vision in the left eye, in association with 
marked photophobia and spots in front of the eye.  He 
reported that he had been unable to complete 7th grade due to 
poor vision and advised that he had worn glasses since the 
age of 14.  Funduscopic examination of the right eye revealed 
a small cataract, temporal, noted to probably be traumatic 
and of long duration.  Funduscopic examination of the left 
eye was essentially normal.  The diagnosis was defective 
vision, bilateral.  The cause was noted to be traumatic 
cataract, myopia severe in the right eye and undetermined in 
the left eye.  A report of Board of Medical Officers shows 
that the veteran was found to be unfit for duty due to 
bilateral defective vision.  The report notes that the 
veteran had a history of poor vision all of his life, was 
bothered with "floating before the eyes" and had had 
relatively continuous headaches.  Examination of the eyes 
revealed that a traumatic cataract and severe myopia in the 
right eye and severe myopia in the left eye, undetermined.  
His right eye vision was 20/200, and uncorrectable, and the 
left eye vision was correctable to 20/50.  He was discharged 
at Goodfellow Field for bilateral defective vision in January 
1943.  

Also subsequently received are private medical records 
reflecting treatment of the veteran's neck, back, gastro-
intestinal system and mental health.  Records indicate 
receipt of Social Security Administration (SSA) benefits.

The veteran filed an application for VA benefits in January 
1983 and, in a statement received in February 1983, clarified 
his intent to request reopening of his claim for service 
connection for bilateral defective vision.  In the February 
1983 statement in support of his claim, the veteran informed 
that during service he sought treatment for a headache, at 
which time the doctors began dilating his eyes and then 
sending him out into the bright sunlight.  He claimed that at 
service discharge he was given pain medication and he went 
home and spent about two weeks in bed with eye problems.  The 
veteran stated that thereafter, he went to the VA hospital in 
Dallas and was subsequently transferred to the Hines hospital 
where remained for some time.  He further stated that he has 
had treatment at the Mayo Clinic for eye problems, which have 
gradually gotten worse.  

The RO, by rating decision dated in November 1993 denied the 
veteran's claim to reopen his claim of entitlement to service 
connection for defective vision.  The veteran appealed.  The 
issue of service connection for headaches was referred to the 
rating board.  The RO considered a copy of a September 1943 
letter to the veteran in which a fellow serviceman who 
appears to have been hospitalized alongside the veteran 
during service, inquired as to how the veteran was feeling.  
He specifically asked, "do you still have the terrific pain 
in your head[?]."  Also new to the record were the 
following:

In letters dated in November 1985 and February 1986, the 
veteran's private neurologist, J.W., M.D., reported that the 
veteran suffered from headaches and suboccipital headaches, 
which were associated with neck and back pain.

A VA outpatient treatment record from Forth Worth dated in 
February 1993 notes that the veteran is blind in the right 
eye. - "PMD."  

In a statement in support of the claim, dated in June 1993, 
R.P., who indicated that he served alongside the veteran 
during service, reported that the veteran was treated for 
defective vision during service.  He stated that following 
dilation of his eyes and while his eyes were still dilated, 
the veteran was sent outside into the sunlight without 
sunglasses for basic training.  He stated that the veteran 
had had continuous problems with his sight and is blind in 
the right eye and also had problems in his left eye, as well.  

In a June 1993 statement, the veteran claimed that the 
condition of his right eye was aggravated during service.  He 
reported that he has had problems with his right eye since 
service discharge.  

By letter dated in July 1993, the veteran stated that while 
he was in basic training he went to the dispensary to get an 
aspirin for a headache.  He stated that he was later examined 
by numerous eye doctors who repeatedly dilated his eyes and 
thereafter sent him out into the sunlight.  The veteran 
indicated that he believed that the doctors were 
experimenting on him.  He veteran reported that subsequently, 
he was admitted to the Base hospital and that a few days 
later was discharged, at which time he indicated that he was 
given pain medication.  Following discharge, the veteran 
reported that he spent about one week inside his home with 
the curtains drawn because the sunlight hurt his eyes.  The 
veteran reported that subsequently he sought treatment at the 
VA Medical Center in Dallas and was then transferred to the 
Edward Hines Hospital in Illinois, where he remained for a 
few weeks, and then transferred back to the Dallas VA Medical 
Center and discharged shortly thereafter.  The veteran 
reported that he later sought treatment at the Mayo Clinic.  
He alleged that had been rejected for employment due to his 
eyesight with various companies, to include General Dynamics, 
Bell Helicopters and "two or three other places."  He 
reported that he was blind in his right eye and that he had 
had decreased sight in his left eye.  Also submitted are 
additional lay statements pertinent tot he veteran's vision.

By rating decision dated in August 1994, the RO again denied 
the veteran's claim to reopen his claim of entitlement to 
service connection for defective vision and denied the 
veteran's claim of entitlement to service connection for 
headaches.  The evidence on file at the time of the August 
1994 rating decision includes service medical records, VA 
examinations and hospital records, private medical records, 
statements in support of the claim, to include the following.  

By letter dated in February 1994, the veteran's private 
doctor, H.W.R., D.O., stated that in January 1982, the 
veteran had count fingers vision in the right eye and it had 
since decreased to light perception only.  As to the 
veteran's left eye, Dr. H.W.R. reported that on initial 
examination his visual acuity was 20/25 and to date, was 
20/30.  He further reported that the veteran had had cataract 
removal in the left eye in Dallas, Texas, and that while the 
left eye condition appeared to be stable, the veteran had 
bothersome vitreous floaters.  

At a personal hearing before a Hearing Officer at the RO in 
April 1994, the veteran testified that at service entrance 
his right eye was weak but that there had been nothing wrong 
with his left eye.  Transcript at 2.  He stated that about 
one month after entering service, he began receiving constant 
treatment on a daily basis, which included dilation of, and 
having bright lights shined into, both eyes.  Id.  He further 
testified that the onset of his headaches was during the time 
that he was in service, about one month after they had begun 
dilating his eyes.  Transcript at 4.  He testified that a 
doctor had told him that the problem with his eyes caused his 
headaches.  Transcript at 5.  Ms. C. testified that she was 
related to the veteran and had known him all of her life.  
She stated that his right eye was weak prior to service but 
that he had no left eye problems at that time nor any 
headaches.  Id.  She stated that he had had headaches ever 
since service discharge.  Transcript at 6.  

In a February 1994 letter, Dr. T.S., M.D., stated that he 
first examined the veteran in 1981, at which time he reported 
a history of having had weakness in the right eye from 
childhood and of having had numerous operations.  Dr. T.S. 
reported that as of 1992, the veteran had Phthisis Bulbi, 
more commonly referred to as profound degeneration, in the 
right eye.  He further reported that on the most recent 
examination in 1994 there had been essentially no change.  
The veteran complained of some discomfort of the left eye 
with burning and hurting after reading.  Examination revealed 
left side vitreous floaters and a posterior capsular 
intraocular lens with a capsulotomy.  Symptomatic treatment 
with lubricants was recommended.  

In a September 1994 statement, which was accepted by the RO 
as a substantive appeal, in lieu of a VA Form 9, the veteran 
stated that he was appealing the denial of entitlement to 
service connection for the loss of one eye and left eye 
damage.  He also stated that was appealing the denial of his 
claim of entitlement to service connection for headaches.  


By letter dated in December 1994, Dr. H.W.R. reported that a 
routine ocular examination in the previous month had revealed 
prosthesis in the right eye with pseudophakia on the left 
with 20/40 visual acuity.  He stated that the veteran had 
significant difficulties with vitreous floaters in the left 
eye, which bothered him on a daily basis but that all other 
aspects of his left eye examination were satisfactory.  

In a statement in support of the claims, received in June 
1996, the veteran's attorney argued that all of the evidence 
had not been obtained and/or considered, and specifically, 
treatment records from the Mayo Clinic dated in 1944 and SSA 
records, in addition to the complete hospitalization records 
from the VA Medical Center in Dallas, Texas and Hines, 
Illinois.  

The additional available service records, which consist of 
"Morning Reports" and "Sick Reports" dated from November 
1942 to January 1943, were received in December 1996.  It 
appears that some of the veteran's service medical records 
are unavailable, presumed to have been destroyed in a fire 
during the early 1970's at the National Personnel Records 
Center.  The Morning Reports show that the veteran was sick 
and or hospitalized in November and December 1942 and in 
January 1943.  The records do not include any treatment notes 
or diagnoses and it has been certified that a search of 
alternate record sources revealed no available records of 
treatment at Goodfellow Field from January 1, 1942 to January 
31, 1943. 

On VA examination in January 1997 by J.B., M.D., the veteran 
reported that he was three years status post enucleation of 
the right eye and that he had never seen well.  He also 
reported that he had had left eye cataract surgery in 1981 or 
1982 followed by hemorrhage, which had resolved.  His 
complained of floaters and burning, and indicated that he had 
had headaches for years.  Left eye corrected visual acuity 
was 20/25+.  The diagnosis was posterior vitreous detachment 
in the left eye, and otherwise, the examination was within 
normal limits.  No eye disease of the left eye was noted.  
The examiner stated that except for the posterior vitreous 
detachment, he could not find any pathology to explain the 
veteran's sensitive left eye.  He indicated that the cause 
for the removal of the right eye was unknown and suggested 
that it could have been due to a congenital abnormality. 

On VA re-examination in March 1997 by Dr. R., Chief of 
Ophthalmology, the veteran reported a history of poor vision 
in each eye prior to service entrance and that he had been 
discharged for poor vision.  He stated that he had had an 
enucleation of the right eye in 1994 for phthisis bulbi and 
pain.  The report notes that the veteran was status post 
cataract extraction of the left eye.  The veteran also 
reported having had floaters in the left eye since 1942 and 
constant headache.  The diagnoses were legal blindness, right 
eye, present prior to active duty; enucleation of the right 
eye in 1994 for phthisis bulbi; pseudophakia, left eye; and 
posterior vitreous detachment in the left eye with vitreous 
floaters.  Dr. R. stated that the prior examination in 
January 1997 was adequate but that the review of the service 
medical records and responses to the RO's questions had not 
been adequate.  She stated that she had carefully reviewed 
the claims file, to include the service medical records.  
Based on her review of the service medical records, she 
gleaned that at service entrance the veteran had defective 
vision in both eyes.  She recapped that 15 days after service 
entrance the veteran was admitted to the hospital with 
complaints of poor vision all of his life, bothersome 
floating before his eyes, having tired and burning eyes and 
marked, relatively continuous headaches.  Dr. R.'s report 
notes that other than dilating drops, there had been no 
treatment to the eyes during service.  Dr. R. reported that 
all laboratory and X-ray studies were normal and that no 
explanation was found for the headaches or visual symptoms.  
Her report notes that the veteran was admitted to the VA 
Medical Center in Hines, Illinois in 1943 but that no records 
were available pertaining to that admission.  The report 
further notes the absence of documented eye examinations from 
July 19, 1943 until 1981.  Dr. R. pointed out that the 
records associated with Dr. T.S.'s 1981 letter and the 
records of subsequent "numerous operations, right eye" were 
not available, even though Dr. T.S. referenced an October 
1992 examination which led to the description of the right 
eye as having "phthisis bulbi and band keratopathy," with 
no left eye findings.  Dr. R. pointed out that Dr. T.S. had 
also referred to a February 7, 1994 examination, as unchanged 
and that the left eye had a posterior chamber intraocular 
lens and posterior capsulotomy, as well as vitreous floaters 
in the left eye.  


Based on a review of the claims file, Dr. R. concluded the 
following:

a.  RIGHT EYE:  This eye was legally blind on 
entrance to active duty (defined as 20/200 or 
worse with best glasses correction).  This 
was unchanged at the time of his discharge.  
The blindness was due to a congenital or 
developmental defect associated with 
cataract, uveal tumor, and possibly optic 
atrophy.  The eye findings were the same 
except for a slightly worse visual acuity 
when he was admitted to Dallas VA Medical 
Center 6 months after discharge.  This blind 
eye was subjected to several operations by 
private ophthalmologists and ultimately 
developed phthisis bulbi (atrophy of the eye) 
and was enucleated in 1994.  There is no 
evidence that this eye condition was worsened 
by active service.  

b.  LEFT EYE:  This eye had "defective 
vision" on entrance to active service.  
Other than dilating drops, there is no 
evidence that this eye was "treated" or 
injured in any way prior to his admission to 
the hospital [on] 11/16/42.  Just 2 weeks 
into active service he listed longstanding 
eye complaints to the admitting doctor and 
told the EENT [ears, eyes, nose and throat] 
specialist that he had worn glasses since age 
14 and "could not finish 7th grade in public 
school due to poor vision."  He also 
complained of "marked, relatively continuos 
headaches."  Eye examination by the EENT 
specialist revealed visual acuity corrected 
to 20/50, [left eye].  No ocular abnormality 
was found.  Since no treatable disease was 
found, he was recommended for discharge and 
left active service [on] 1/8/43.  There is no 
evidence that the left eye had been treated 
(other than with dilating drops) or injured 
in any was prior to discharge.  The vision 
had improved to 20/35 at the time of his 
admission to [the] Dallas VA Medical Center 
in 6/43, and the only abnormality that was 
found, [left eye], was fine vitreous 
opacities (floaters).  There is no 
documentation of the left eye findings until 
2/94 when Dr. Skinner found it to be 20/40.  
He had cataract surgery with [introcular 
lens, left eye] in the early 1980's.  Dr. [] 
found the vision to be 20/30 in 11/94, and it 
was 20/25+ on our exam [on] 1/27/97.  Most 
examinations mentioned vitreous 
"opacities," and our examination documented 
a posterior vitreous detachment.  Posterior 
vitreous detachment is a normal aging change, 
occurring earlier in myopic patients and 
after cataract surgery.  Myopic patients 
commonly have "floaters" due to vitreous 
opacities in their teens or early adulthood 
and develop posterior vitreous detachment 
later, usually with some increase in the 
floaters.  There is no evidence that the left 
eye was worsened in any way by active 
military service; in fact the visual acuity 
is better now than when he enlisted in 1942.  

c.  HEADACHES:  The patient has complained of 
marked, relatively continuous headaches since 
1942.  None of the examinations in 1942 or 
1943 found any organic explanation for the 
headaches.  Although 3 ophthalmologists sent 
letters on the patient's behalf, none of them 
mention headaches.  They only mention pain 
and burning of the eyes due to "dryness" 
for which they recommended "lubricants."  
These complaints are only described in the 
exams from 1994, when the patient was already 
in his 70's.  Dry eyes are a common aging 
finding in elderly patients and are usually 
treated with lubricants, most commonly 
artificial tears.  We were unable to find any 
evidence of significant dry eyes on our 
examination of 1/27/97.  The headaches, 
although reportedly present for 50+ years, 
cannot be attributed to any past or present 
eye findings.  

Dr. R. stated that the veteran's history is mistaken in that 
he stated that "defective vision" was worse than "poor 
vision."  The examiner stated that quite the contrary was 
true, that is, that defective vision is often correctable 
while poor vision usually indicates vision that cannot be 
corrected.  

In VA Form 9, dated in October 1997, the veteran's attorney 
argued that the March 1997 VA examination was inadequate and 
failed to address the pertinent issues.  The veteran 
requested an IME (Independent Medical Examination).  

By letter dated in July 1999, the SSA informed VA that, "all 
material in folder [redacted], [], was destroyed 12/11/97."  
The master beneficiary record accompanying the SSA letter 
shows that the veteran was transferred from receiving 
disability benefits to receiving retirement benefits in March 
1986 due to his age.  

Private medical records received in August 1999 from P.S., 
M.D., show that upon initial examination in August 1986 the 
veteran reported a history of cataract surgery on the left 
eye three to four years earlier and also stated that vision 
in the right eye had been reduced since childhood.  There was 
microphthalmos (congenitally small) of the right eye with 
band keratopathy (calcification of the cornea due to chronic 
deregulation or inflammation).  The report further notes that 
the right eye also exhibited atrophy of the pupillary 
sphincter, absence of the lens (aphakia) and a dense 
opacification of the pupillary zone, which was noted to 
obscure any view of the retina of the right eye.  Dr. S. 
reported that the left eye had a posterior chamber 
intraocular lens and otherwise normal appearance.  On 
examination in February 1989, the veteran complained of 
increasing "spots" in the field of vision of the left eye.  
His best-corrected vision was noted to be Hand Motions right 
eye and 20/30 left eye.  Retinal and vitreous examination 
after dilating the pupil of the left eye revealed moderate 
benign anterior vitreous opacities and no retinal 
abnormalities.  A mild opacification of the posterior capsule 
of the left eye was also noted but posed no visual problem.  
Upon examination in May 1992, the veteran complained of 
progressive pain, blurred vision and clouding of the cornea 
of the right eye for a period of two months.  The veteran 
related the onset of these symptoms to an incident in April 
1992 when he sustained a 'burn' of his mouth while having a 
dental impression made of his gums.  He stated that no 
chemical substance had actually entered his eye but that he 
felt that the problem with his eye must be related to the 
episode because he had experienced no problems with his right 
eye in the past.  The diagnosis was congenital microphthalmos 
with band keratopathy and chronic irritation of the corneal 
surface.  Dr. S. opined that the ocular pain and clouding of 
the cornea that the veteran complained of was due most likely 
to the natural progression of the degenerative changes of a 
congenitally abnormal eye and stated that the temporal 
association with the dental burn was merely coincidental.  In 
a letter dated in 1994, Dr. S. reported that the veteran was 
permanently blind in the right eye due to band keratopathy of 
the right eye caused by congenital microphthalmos.  Vision in 
the left eye was noted to be reduced to 20/30 due to the 
presence of extensive vitreous opacities, which could not be 
improved medically or surgically.  Chronic pain in both eyes 
was noted due to dryness of the eyes.  

Treatment records from the Mayo Clinic received in September 
1999, and dated from January 1948 to November 1953 show that 
the veteran complained of spots in front of his eyes and 
headaches for the prior three to five years with an onset in 
service.  He reported a history of symptomatology since about 
age 14, to include frontal headaches following prolonged 
reading, which was noted to have been helped by glasses.  He 
further reported that right eye vision had "always been 
poor."  He stated that he had stopped going to school in the 
10th grade, due in part to headaches and in part because of 
family necessity.  The report notes that the veteran 
described his headaches as chiefly occipital and back of neck 
from age 21-22 and he described having had headaches and 
spots before his eyes from age 22-26, which spots he 
indicated were increasing in severity and described as "big 
brown spots."  A treatment record dated in January 1948 
shows that the veteran complained of being tired, having 
headaches, nervousness and problems sleeping.  The examiner 
stated that it appeared to be a neurasthenic reaction 
secondary to minor visual disturbance in an emotionally 
immature individual.  The impression was neurasthenia.  In a 
treatment record dated later that same month, the examiner 
noted that although the veteran would not permit his pupil to 
be dilated, a large white opacity in the temporal portion of 
the right lens was visible, which he stated looked traumatic.  
The examiner further stated that there was some scar tissue 
overlying the optic disk, which he opined, was possibly also 
partly residuals of a previous trauma.  A tiny pigment 
disturbance on the surface of the lens was noted to be 
congenital.  The examiner stated that he could see nothing in 
the left eye to explain the movements of which of which the 
veteran complained.  He opined that the tiny moving body that 
the veteran saw was probably on the basis of tiny vitreous 
opacities (muscae voliantes).  He stated that there was 
nothing organically wrong with the veteran's left eye.  The 
examiner opined that the veteran was psychoneurotic.  No eye 
treatment was indicated.  A November 1953 treatment record 
shows that the veteran returned presenting with similar 
complaints.  He also reported severe headaches for the 
previous one to two years and was still bothered by spots 
before his eyes and pain and burning in his eyes.  The 
examiner reported that although there may be some conflict in 
the fusion center of the brain in an attempt to use the right 
eye for binocular vision, he did not believe that the 
situation was so extreme that the right eye should be 
removed, despite the fact that the veteran thought that 
removal would alleviate his the problem.  The examiner added 
that the veteran's nervous state was such that he would 
continue to blame the right eye for his many troubles, but 
that if the right eye were to be removed, it might mean that 
he would then transfer his nervous instability to some other 
organ.  He stated the veteran was unwilling to accept any 
explanation other than an organic one but that the left eye 
was in good health.  

Private treatment records from Dr. H.W.R. dated in June and 
July 1999, show that the veteran complained of floaters which 
the veteran indicated were getting worse.  In a July 1999 
treatment record a bump and yellow discharge was noted.  The 
impression was prosthion.  He refused dilation.  The 
impressions were vitreous floater in the left eye and 
prosthesis.

Neurology treatment records received in September 1999 note 
that the veteran had had his right eye removed in 1994 for a 
congenital malfunctioning eye and placement of a false right 
eye.  The pertinent impression was status post enucleation of 
the right eye for "ptosis bulbi" in April 1994.  

In response to the RO's request for records from the VA 
Medical Center in Dallas, Texas, the VA, North Texas Health 
Care System certified that the veteran's records have been 
destroyed by the Federal Records Center.  

Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  
38 U.S.C.A. § 1132 (West 1991), 38 C.F.R. § 3.304(b) (2000); 
Verdon v. Brown, 8 Vet. App. 529 (1996).  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b).  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. 
§ 3.304(b)(3).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality and Materiality

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103.

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that the prior holdings in Justus and 
Evans that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Analysis

The veteran seeks to reopen a claim of entitlement to service 
connection for bilateral defective vision.  The September 
1943 and March 1944 rating decisions are final based on the 
evidence of record at that time.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  However, evidence submitted since those 
decisions includes lay statements in which it has been 
reported that the defective vision in the veteran's right eye 
worsened during service and that the veteran developed left 
eye defective vision as a result of service.  Also received 
have been extensive VA and private medical reports pertinent 
to the nature and severity of the veteran's eye problems.  

Such medical evidence, coupled with the statements in support 
of the claim and the veteran's personal hearing testimony, 
bears directly and substantially upon the question of the 
etiology of the veteran's left and right eye disability.  
Thus, it is significant it must be considered in order to 
fairly decide the merits of the claim.  The Board therefore 
finds that new and material evidence has been received since 
the 1943 and 1944 rating decisions and the veteran's claim is 
therefore reopened.  38 C.F.R. § 3.156(a).  The Board is 
precluded, however, from adjudicating the veteran's claim 
prior to VA's fulfillment of the duty to assist.  This issue 
is, therefore, being remanded to the RO for the required 
development.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right and left eye 
disorder is reopened; to this extent only, the appeal is 
granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA obligations with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3)).  The duty to assist 
specifically includes obtaining relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain, and 
provides that whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records with respect to the 
claim.  Veterans Claims Assistance Act of 2000, (to be 
codified at 38 U.S.C.A. § 5103A(b)(1), (2)).  The law states 
that whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

In this case further development is necessary to ensure VA's 
duty to assist the veteran has been met.  First, at the time 
of VA review in March 1997, the examining physician, Dr. R., 
addressed the etiology of the veteran's headaches and eye 
problems.  However, records of treatment from the Mayo Clinic 
dated from January 1948 to November 1953, as well as other 
private treatment records, had not yet been associated with 
the claims folder.  

Additionally, while Dr. T.S. provided a letter summarizing 
the veteran's condition, associated clinical treatment 
records in support of such are not of record.  Further, the 
records associated with the enucleation of the veteran's eye 
have not been associated with the claims folder.  Finally, 
review of the claims file reveals that several requests have 
been made for VA records from the Hines, Illinois medical 
center; however, it does not appear that any specific 
response, negative or positive, has been obtained from that 
facility.  

In this case, a further medical opinion relevant to the 
etiology of headaches and eye disability, based on a complete 
and accurate history, is also necessary to ensure full 
assistance duties have been met.

The Board notes the veteran has requested an IME in 
connection with his claims.  The Board will defer 
consideration of such request pending the results of this 
remand.

Accordingly, the case is remanded for the following:

1.  The RO should make another attempt to 
secure the complete evaluation and 
treatment records of Dr. T.S. from in or 
around October 1991 to date.  The RO's 
attempts and a response, negative or 
positive, should be documented in the 
claims file.  

2.  The RO should again request records 
from the VA Medical Center located in 
Hines, Illinois.  The RO should clearly 
state for the record if such records are  
unavailable or if further attempts would 
otherwise be futile.

3.  The RO should request that the 
veteran provide any SSA records in his 
possession.  Specifically, any records 
pertaining to any eye disability for 
which he was receiving SSA disability 
benefits.  

4.  The RO should request the veteran to 
submit or identify any additional records 
of right or left eye treatment, 
hospitalization, surgery or therapy to 
date, including any treatment records 
showing pre-service evaluation and 
treatment of an eye/vision disorder, as 
well as any records associated with 
examination by an eye specialist in 
Missouri in 1945 and records associated 
with enucleation of the right eye in 
1994.  After securing the necessary 
releases, the RO should seek to obtain 
these records.  If the RO is 
unsuccessful, in obtaining any records it 
should so advise the veteran and take 
follow-up action as appropriate.

5.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should return the entire claims 
file, to include all additionally obtained 
evidence, to Dr. R., who offered an 
opinion in March 1997.  Dr. R. is 
requested to review all additionally 
received evidence and state whether any 
change is warranted in prior opinions as 
to the etiology of left or right eye 
problems, or headaches, providing any 
additionally indicated comments as to the 
nature and/or etiology of the veteran's 
eye problems or headaches.

7.  The RO should afford the veteran a VA 
neurologic examination.  The claims file 
must be provided to the examiner, who is 
requested to note review of such in the 
examination report.  The examiner is 
requested to provide an opinion as to the 
onset and etiology of the veteran's 
headaches, specifically addressing the 
veteran's in-service complaints and post-
service neck problems among other relevant 
factors.  The examiner is requested to 
provide an opinion as to the likelihood 
that currently manifested headaches are 
related to the veteran's period of 
service, or to his service-connected eye 
problems.  The rationale for such opinion 
should be provided.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to a compensable 
evaluated for headaches and a right or 
left eye disability.  If any benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

